Case 1:15-cr-00854-SHS Document 342 Filed 04/01/19

TALKIN, MUCCIGROSSO & ROBERTS, L.L.P.

ATTORNEYS AT LAW
40 EXCHANGE PLACE
18TH FLOOR
NEW YORK, NEW YORK 10005

 

(212) 482-0007 PHONE
(212) 482-1303 FAX
WWW. TALKINLAW.COM
EMAIL: INFO@TALKINLAW.COM

MARYLAND OFFICE:
5100 DORSEY HALL DRIVE

SUITE 100

ELLICOTT CITY, MD 21042 April 1, 2019

 

410-964-0300

Honorable Sidney H. Stein
United States District Judge
Southern District of New York

Page 1 of 1

NEW JERSEY OFFICE:
2500 PLAZA 5
HARBORSIDE FINANCIAL CENTER
JERSEY CITY, NJ 07311

 

201-342-6665

 

500 Pear! Street
New York, New York 10007
BY ECF
Re: United States v. Ali Hamilton et al.
15 Cr. 854 (SHS)
Dear Judge Stein:

Defendant Ali Hamilton (“Hamilton”) is scheduled to be sentenced by the Court on
April 25,2019. Irecently concluded a nine-week trial and since that date have prepared and filed
several lengthy motions that were immediately due. The post-trial motions in recently concluded
trial are due in the near future and require my immediate attention. For this reason, I respectfully
request an adjournment of Hamilton’s sentencing hearing to a date on or between May 21, 2019
May 24, 2019 or a date thereafter that is convenient to the Court to allow for preparation of
defendant’s sentencing memorandum. The government, by Assistant United States Attorney
Maurene Comey, consents to this application.

Thank you for Your Honor’s patience and consideration of this request.

Very truly yours,

Sanfora Talkiw
Sanford Talkin

ce: AUSA Maurene Comey (by ECF)
AUSA Jacob Warren (by ECF)
